                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                  )
 UNITED STATES OF AMERICA,
                                                  )
                                                  )
                Plaintiff,                            Case No. 4:18-cr-654
                                                  )
                                                  )
         v.                                           Judge Dan Aaron Polster
                                                  )
                                                  )
 CLAUDIA C. HOERIG,                                   OPINION & ORDER
                                                  )
                                                  )
                Defendant.
                                                  )

       Before the Court is Defendant Claudia C. Hoerig’s Motion to Dismiss Due to Prosecutorial

Fraud. Doc #: 4. Hoerig’s Motion is DENIED.

       On November 9, 2018, pro se Hoerig filed a motion asking the Court for leave to remove

her criminal murder case from Trumbull County Court of Common Pleas to federal court, and then

asking the Court to transfer the case to Washington, D.C. (“Removal Motion”). Doc #: 1. On

November 15, 2018, this Court denied Hoerig’s Removal Motion and explained that it did not have

jurisdiction to entertain Hoerig’s criminal action. Doc #: 3. On February 7, 2019, Hoerig filed the

instant “motion.” Doc #: 4. Although Hoerig’s current filing is titled “Motion to Dismiss Due to

Prosecutorial Fraud,” it appears to contain: (1) a letter to the press; and (2) a letter to this Court

regarding Hoerig’s evaluations of certain corrections officers. Thus, Hoerig’s Motion is an

improper and frivolous filing and is hereby DENIED.

       Given Hoerig’s proclivity for such improper and frivolous filings, see Hoerig v. Monroe,

et al., 4:18-cv-2181, the Court hereby DEEMS Claudia C. Hoerig a vexatious litigator and

ENJOINS her from filing any new motions, objections, notices or any other filings in this case.

If Hoerig disagrees with this Opinion and Order, she shall appeal it to the Sixth Circuit Court of
Appeals. The Clerk’s Office is hereby ORDERED to refrain from filing any document submitted

by Hoerig, or anyone on her behalf, and to return those documents citing this Order.

       IT IS SO ORDERED.

                                                /s/Dan Aaron Polster Feb. 8, 2019 _
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                                2
